Citation Nr: 1447295	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected plantar fibromatosis of the right foot, plantar neuroma with calcaneal spur (hereinafter right foot disability).

2.  Entitlement to an initial compensable rating for service-connected left foot plantar fibroma and plantar neuroma (hereinafter left foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing.  A transcript of the proceeding appears in the claims file.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, since the September 1, 2010 effective date of the award of service connection, the Veteran's right foot disability has been manifested by pain and tenderness, to include flare-ups; such symptoms most nearly approximate a moderate foot injury.

2.  Resolving reasonable doubt in the Veteran's favor, since the September 1, 2010 effective date of the award of service connection, the Veteran's left foot disability has been manifested by pain and tenderness, to include flare-ups; such symptoms most nearly approximate a moderate foot injury.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent (but no higher) for a service-connected right foot disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.14, 4.25, 4.68, 4.71a, Diagnostic Code 5284 (2013).
2.  The criteria for an initial disability rating of 10 percent (but no higher) for a service-connected connected left foot disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.14, 4.25, 4.68, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).
With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). 

In this case, the Veteran was provided with VCAA notice in May 2010 prior to the initial March 2011 adjudication.  The  November 2011 SOC provided the Veteran with the relevant rating criteria for myositis under which the Veteran's foot disabilities are currently rated.  The Veteran has had the opportunity to submit evidence of the severity of his symptoms and the Board finds that VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records and VA treatment records.  The Veteran has not indicated there is any outstanding evidence that VA has not attempted to acquire.  

In addition, the Veteran was afforded VA examinations in June 2010, prior to separation from service, and May 2013.  Concerning this, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Together, these two examinations provide the medical information needed to address the rating criteria relevant to the issues on appeal and the appropriateness of the initial rating granted by the RO.  The Board finds there is adequate medical evidence of record to make a fully informed determination in this case without prejudice to the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) .  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Here, the Veteran's service-connected foot disabilities are not specifically listed in the rating schedule.  In the March 2011 rating decision, the RO rated the disabilities by analogy under Diagnostic Code (DC) 5099-5021, for myositis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen. 38 C.F.R. § 4.27 . DC 5021 refers to the criteria for limitation of motion of the affected part, as degenerative arthritis (DC 5003).  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. The 10 and 20 percent ratings assigned in the absence of limitation of motion cannot be applied to Diagnostic Codes (DCs) 5013 through 5024. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2).

Other potentially relevant diagnostic codes are those pertaining to the feet.  DCs 5276-5284 rate to foot disabilities to include pes planus, weak foot, pes cavus, Morton's disease, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones and other foot injuries. 

The Veteran has neuroma that affects the plantar region of the foot.  DCs 8520-8525 can be used to evaluate disease of the nerves affecting the foot, to include the sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), internal popliteal nerve (tibial) and the posterior tibial nerve.  Ratings under these diagnostic codes pertaining to peripheral nerves require incomplete or complete paralysis to be present.

Many of the rating codes require analysis of whether a disability is slight, moderate, or severe.  The terms "slight," "moderate" and "severe" are not defined in the rating schedule; VA must make an "equitable and just" determination upon review of the evidence of record and "as contemplated by the requirements of the law."  38 C.F.R. § 4.6.

As part of the consideration as to which code or codes are the most appropriate to utilize, the Board must be mindful that assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding. 38 C.F.R. § 4.14.  The Court of Appeals for Veterans Claims explained in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) that when determining whether separate disability ratings are warranted, "[t]he critical element is that none of the symptomatology for any . . .  conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  The rationale for 38 U.S.C.A. § 4.14 prohibition of pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" incurred.

In addition to the rule against pyramiding, the Board must keep in mind the amputation rule which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68 (2013).  In this case, the evaluation for amputation of the forefoot, amputation proximal to metatarsal bones (more than one-half of metatarsal loss) is 40 percent.

III.  Entitlement to increased ratings

As explained herein, upon review of the record, the Board finds that initial evaluations of 10 percent, but no higher, for each foot is warranted pursuant to DC 5284.

A June 2003 service treatment record indicated the Veteran had been experiencing foot pain for about a year.  In February 2004, the Veteran was wearing molded custom orthotics.  His medial plantar fascia was noted to be tight in the center portion and tender to pressure.  

A MRI of the right foot taken in July 2006 showed an 11 x 4.5 mm lesion associated with plantar fascia.  It was noted the lesion was slightly smaller than the similar lesion on the left foot.  An MRI of the left foot taken in July 2006 indicated the presence of an approximately 8 mm diameter bone cyst in the proximal phalanx of the great toe.  In addition, a painful lesion was noted in the medial aspect of the plantar portion of the foot.  It was noted the lesions appeared to be related to plantar fascia and most likely represented a fibroma or neuroma.  An October 2008 record identified bilateral plantar fascial fibromatosis.

The Veteran had a pre-discharge VA examination in June 2010.  Pain in the mid-arch region (while standing), swelling and stiffness were noted by the Veteran.  Flare-ups were identified happening a few times a week and lasting 20 minutes.  It was indicating that flare-ups limited walking.  Upon examination of both feet, there was no evidence of painful motion, swelling, instability, weakness or abnormal weight-bearing.  The examiner indicated fibrous fascia palpable in the mid-arch of the left foot with no discernable nodules.  The examiner indicated the presence of fibrous subcutaneous nodules in the mid-arch of the right foot.  X-rays of the bilateral feet indicated a small right sided posterior calcaneal spur present at the site of the insertion of the Achilles tendon.  

In July 2011, the Veteran sought private treatment for plantar fibromatosis of both feet.  He indicated he began having serial cortisone injections every 6 weeks beginning in 2009.    He indicated he had nodules in the arches of both feet and was told he would need surgery which he did not wish to pursue.  He complained overall of stiffness and pain in the feet especially first thing in the morning when his heels were "unbearable" and he would have to limp for a while until his feet loosened up.  He denied swelling.  Upon examination, the doctor noted pain to palpation to the central aspect of the right foot greater than the left foot and that nodules/fibromas were tender to direct palpation.  Moderate to severe pes cavus foot type was noted to be present.  Plantar fibromas and plantar fasciitis were also diagnosed.

In May 2013, the Veteran underwent a VA examination.  The examiner diagnosed bilateral pes cavus and indicated the presence of pain and tenderness.  Several palpable masses in the central plantar aspect of the right foot were identified.  This was consistent with right foot MRI findings of mild fusiform thickening of the mid plantar fascia.  The left foot had a palpable nodular plantar fascia mass consistent with a MRI finding of nodular thickening within the mid to distal plantar fascia.

At his November 2013 hearing before the Board, the Veteran indicated he had a large knot in the arch of his right foot and that he had multiple nodules in his left arch along the ligament. He reported that on a scale from 1 to 10, the pain in his feet was a 10 on that day and that it had also been a 10 in the military.  The Veteran indicated that the VA examiner in May 2013 told him he had the worst case of plantar fibroma he had seen in the arches of the feet.  The Veteran also indicated that his foot disabilities were causing additional pain in the ankles and that at times, the pain would flare-up causing him to curl his toes under and be unable to stand.

Upon review of the evidence, the Board finds that either DC 5279 for Morton's disease or  DC 5284 provide more appropriate and favorable criteria for evaluating the disability in each of the Veteran's feet than DC 5021.  DC 5021/5003 requires evaluation of a joint based on limitation of motion under appropriate diagnostic codes.  However, there are no specific diagnostic codes evaluating limitation of motion of the plantar surface of the foot.  Conversely, DC 5279 allows a 10 percent evaluation for Morton's disease which is associated with neuroma, a condition characterized by pain in the nerves which the Veteran suffers from bilaterally.  In addition, DC 5284, with its more general criteria, permits an evaluation based on all symptomatology related to the Veteran's bilateral foot disabilities.  

Pursuant to DC 5279, a 10 percent rating is allowed for anterior metatarsalgia (Morton's disease).  The Board recognizes that the Veteran's bilateral pain and tenderness is mostly experienced in the plantar fascia and nearer to the arch and on the right side, closer to the heel where the calcaneous spur was noted.  Thus, a rating under DC 5279 would not be entirely appropriate.  DC 5284, however, focuses on general foot impairment caused by injury.   DC 5284 provides that a moderate foot injury will be rated as 10 percent disabling; a moderately severe foot injury will be rated as 20 percent disabling; and a severe foot injury will be rated as 30 percent disabling. 

After considering the medical findings and lay contentions of record, the Board finds the evidence reveals bilateral foot impairment that can be characterized as moderate injury.  The disability in both the right and left feet has caused both pain and tenderness during and since separation from service.  The Veteran has sought injections to alleviate his pain which have not proven helpful and he was informed that surgical attempts to remove the painful nodules in his feet would probably not help over the long term.  In addition, he has indicated frequent flare-ups of his symptoms that limit his ability to stand and to walk.  Resolving reasonable doubt in the Veteran's favor and in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds that an initial disability rating of 10 percent for each foot is warranted under DC 5284.  

The Board has also considered whether initial ratings in excess of 10 percent are warranted.  The Board finds that they are not.  Here, the Veteran does have diagnosed pes cavus; however, there is no objective evidence of dorsiflexed toes or tenderness under the metatarsal heads which would allow for a compensable rating.  Under other diagnostic codes pertaining to the foot, for a rating in excess of 10 percent, the evidence would have to reflect at least moderately severe malunion or nonunion of the tarsal or metatarsal bones or severe pes planus.  Neither of these abnormalities have been noted.  There also is no suggestion of any loss of use of either foot (so as to warrant a maximum, 40 percent rating for foot disability).  See 38 C.F.R. § 4.71a . 

As for the diagnosed neuroma indicating the involvement of nerves of the foot, the Board has mentioned the arguable application of DC 5279; however, the Board concludes that DC 5284 more broadly contemplates disabilities of the foot and therefore is a more appropriate rating code.  Furthermore, DC 5279 does not allow for an evaluation higher than 10 percent.  When considering DCs 8520-8525, the codes that can be used to evaluate specific nerves affecting the foot, the Board notes that incomplete or complete paralysis must be demonstrated.  There is no evidence of paralysis anywhere in the record and so further consideration of the codes pertaining to the peripheral nerves is not warranted.

Finally, the Board recognizes the suggestion of the Veteran's representative at the November 2013 hearing that VA should consider rating the Veteran's right and left foot disabilities under the rating codes pertaining to scars because the nodules on the arches of his feet are painful and tender, similar to a scar that is painful or tender to palpation.  Pursuant to 38 C.F.R. § 4.20, regarding analogous ratings, conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Here, the Veteran does not have scars on his feet and, thus, the Board finds it inappropriate to consider further the diagnostic codes pertaining to scars.

IV. Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's right and left foot disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

In this case, the evidence does not demonstrate that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  The Board has found that the Veteran has a moderate disability in both of his feet and has assigned separate ratings for each foot that takes into consideration such level of disability.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. at 218   (1995).

Finally, the Board has considered that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the TDIU issue is reasonably indicated by the evidence and is predicated at least in part on the severity of the Veteran's service-connected disabilities, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, there is no evidence in the record that the Veteran is unemployable or unable to retain or follow substantially gainful employment due to his service-connected disabilities.  The Board concludes that entitlement to a TDIU has not been raised by the record and further contemplation of such a rating is not warranted.


ORDER

An initial disability rating of 10 percent, but no higher, for plantar fibromatosis of the right foot, plantar neuroma with calcaneal spur is granted, subject to controlling regulations applicable to the payment of monetary benefits.


An initial disability rating of 10 percent for left foot plantar fibroma and plantar neuroma is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


